     Case: 4:20-mj-00138-DDN Doc. #: 1-1 Filed: 05/21/20 Page: 1 of 47 PageID #: 5




                   AFFIDAVIT IN SUPPORT OF SEARCH WARRANTS
                                  4:20 MJ 137 – 141

         Robert Honnet, being duly sworn, deposes and says that he is a Special Agent with the

Drug Enforcement Administration, duly appointed according to law and acting as such.

I.       INTRODUCTION

         1.     I am a Special Agent with the Drug Enforcement Administration (DEA), United

States Department of Justice (DOJ), currently assigned to the St. Louis Division. I have been

employed as a DEA Special Agent since August 2016.            Prior to becoming a Special Agent, I

served as a Tennessee Alcoholic Beverage Commission Special Agent for five (5) years, assigned

as a Task Force Officer to a DEA High Intensity Drug Trafficking Area (HIDTA) Task Force.

Prior to this, I served as a Jefferson County Sheriff’s Office Deputy Sheriff, in Birmingham,

Alabama for one (1) year. During the course of my law enforcement experience I have participated

in numerous investigations involving controlled substances. I have conducted investigations of a

variety of illegal drug-trafficking and money-laundering organizations. I have participated in

investigations which led to the seizure of illegal drugs, weapons, and assets derived from the sale

of illegal drugs, and the subsequent felony arrests of those individuals involved. I have participated

in numerous drug-related training courses throughout my law enforcement career. I am familiar

with and have used normal methods of investigation, including, but not limited to, visual and

electronic surveillance, questioning of witnesses and defendants, the use of search and arrest

warrants, the use of informants, the use of pen registers, the utilization of confidential sources and

undercover agents, and the use of court-authorized wire and electronic intercepts.

         2.     This Affidavit is submitted in support of an application for the issuance of a search

warrants for the premises at the following locations:




                                                  1
 Case: 4:20-mj-00138-DDN Doc. #: 1-1 Filed: 05/21/20 Page: 2 of 47 PageID #: 6




               (a)     455 Down Hill Drive, Ballwin Missouri 63021, is more
                       fully described as a two-story, single-family residential style
                       dwelling with light-grey siding, white trimming, and a grey
                       roof. The front of the residence house is affixed with a car
                       port, with colors matching the residence, and “455” in black
                       lettering on a white horizontal pillar near the front of the car
                       port. The residence is led up to by a concrete staircase with
                       a black railing and which ends at a concrete porch affixed to
                       the house which contains a black front door, outlines in
                       white. The residence is located on the north side of the street.
                       The number “455” in black lettering is on a white cross pillar
                       located directly above of the black front door. There is
                       additionally a black mailbox located in front of the residence
                       bearing “455” in black lettering with a white background.
                       (hereinafter "subject location #1").

An inquiry with the local utility company was made regarding the utility account holders for this

subject location #1. The current utilities are subscribed to Jason S. Jones. The investigation into

Jones has revealed Jones uses subject location #1 as his primary residence and as a clandestine

laboratory for the preparation of fentanyl for distribution. Investigators additionally believe that

he (Jones) maintains fentanyl and marijuana, fentanyl and marijuana processing equipment, drug

proceeds, records relating to drug trafficking, and weapons which may have been utilized or

intended to be utilized to commit violent acts to further the criminal enterprise.

                                                  2
 Case: 4:20-mj-00138-DDN Doc. #: 1-1 Filed: 05/21/20 Page: 3 of 47 PageID #: 7




              (b)     4645 Whisper Lake Drive, Apartment 4, Black Jack
                      Missouri 63033, is fully described as a single-family
                      apartment within a multi-family apartment complex. The
                      apartment complex is described as a three-level style
                      building, with the ground-level of the building being the
                      second story of the aforementioned complex; with a red
                      brick and tan siding exterior, and white railing surrounding
                      the concrete balconies associated with two of third floor
                      apartments. The building additionally has sliding glass
                      doors associated with two of the second story apartments and
                      a black common exterior door. The specific target apartment
                      is located on the second (ground) floor and is situated to the
                      far northwest corner of the complex, upon entering the
                      brown common door. The target apartment contains a black
                      colored front with a brass colored “4” as well as a brass
                      doorbell affixed to the door, which faces south. Directly
                      above the black common door on the front of the building
                      there is a black address plate. The black address plate
                      contains the numbers “4645 Whisper Lake Drive” in gold
                      lettering which corresponds with the location of the target
                      apartment (hereinafter "subject location #2").

An inquiry with the local utility company was made regarding the utility account holders for this

subject location #2. The current utilities are subscribed to Erika J. Pickens, the paramour of

Montez Murphy. The investigation into Jones has revealed Jones and Montez Murphy use

subject location #2 as a clandestine laboratory for the preparation of fentanyl for distribution.

                                                3
 Case: 4:20-mj-00138-DDN Doc. #: 1-1 Filed: 05/21/20 Page: 4 of 47 PageID #: 8




Investigators additionally believe that Jones and Montez Murphy maintain fentanyl and

marijuana, fentanyl and marijuana processing equipment, drug proceeds, records relating to drug

trafficking, and weapons which may have been utilized or intended to be utilized to commit violent

acts to further the criminal enterprise.




               (c)     5965 Pamplin Avenue, St. Louis Missouri 63147, is more
                       fully described as a two-story, single-family residential style
                       dwelling with brown brick, white siding, white trimming,
                       and a brown roof, and which is located on the west side of
                       the street and contains a white front door and black exterior
                       burglar door with the numbers “5965” in silver lettering
                       directly above the door. The front of the residence is affixed
                       with a concrete porch, adorned with black colored railing.
                       The back yard contains a white storage shed located in the
                       back yard associated with the aforementioned dwelling
                       (hereinafter "subject location #3").

An inquiry with the local utility company was made regarding the utility account holders for this

subject location #3. The current utilities are subscribed to MMAKZ Kreations LLC, a company

owned by Audrey Barnes, paramour of Mark Murphy. The investigation into Jones has revealed


                                                 4
 Case: 4:20-mj-00138-DDN Doc. #: 1-1 Filed: 05/21/20 Page: 5 of 47 PageID #: 9




subject location #3 to be Mark Murphy's primary residence and a location where investigators

believe Jones maintains fentanyl and marijuana, fentanyl and marijuana processing equipment,

drug proceeds, records relating to drug trafficking, and weapons which may have been utilized or

intended to be utilized to commit violent acts to further the criminal enterprise.




               (d)     4947 Thekla Avenue, St. Louis, Missouri 63115, is more
                       fully described as a two-story, single-family residential style
                       dwelling with dark red brick, white siding, tan trimming, and
                       a grey roof, and which is located on the north side of the
                       street and contains a yellow front door and black exterior
                       burglar door with the numbers “5965” in silver lettering
                       directly above the door. The front of the residence is affixed
                       with a concrete porch, adorned surrounded in dark red
                       colored brick, which is led to by two flights of concrete stairs
                       adorned with black colored railing. Directly to the left of the
                       front door is a gold address plate. The gold address plate
                       contains the numbers “4947” in dark lettering (hereinafter
                       "subject location #4").

An inquiry with the local utility company was made regarding the utility account holders for this

subject location #4. The current utilities are subscribed to Shirley Gillespie, the mother of Jones.

The investigation into Jones has revealed subject location #4 to be Jones’ mother’s residence,

and a location where investigators believe Jones maintains fentanyl and marijuana, fentanyl and


                                                  5
 Case: 4:20-mj-00138-DDN Doc. #: 1-1 Filed: 05/21/20 Page: 6 of 47 PageID #: 10




marijuana processing equipment, drug proceeds, records relating to drug trafficking, and weapons

which may have been utilized or intended to be utilized to commit violent acts to further the

criminal enterprise; and




               (e)     11 Rolling Hills Drive, Black Jack, Missouri 63033, is
                       more fully described as a one-story, single-family residential
                       style red brick dwelling with white accents and a brown roof.
                       The front of the residence is affixed with two separate front
                       doors which are brown in color with white trimming. The
                       residence is located on the south side of the street. The
                       number “11” in black lettering surrounded by a white
                       background is hanging from a white lamppost located
                       directly to the right of the driveway and in the front yard of
                       the residence (hereinafter "subject location #5").

An inquiry with the local utility company was made regarding the utility account holders for this

subject location #5. The current utilities are subscribed to Dana S. Jones, the paramour of

Graham. The investigation into Jones has revealed that Jones and Graham use subject location

#5 to maintain fentanyl and marijuana, fentanyl and marijuana processing equipment, drug

proceeds, records relating to drug trafficking, and weapons which may have been utilized or

intended to be utilized to commit violent acts to further the criminal enterprise.



                                                 6
 Case: 4:20-mj-00138-DDN Doc. #: 1-1 Filed: 05/21/20 Page: 7 of 47 PageID #: 11




       Subject locations #1, #2, #3, #4, and #5 are located within St. Louis County, Missouri,

and the Eastern District of Missouri. It is my opinion and the opinion of the investigative team as

experienced, trained narcotics investigators, that there is probable cause to believe that these

locations contain evidence of violations of Title 21, U.S.C., Sections 846 and 841(a)(1)

(conspiracy to distribute controlled substances) (the “target offenses”) committed Jason Jones

(hereinafter “Jones”), Arie Graham (hereinafter “Graham”), Mark Murphy (hereinafter

“Mark Murphy”), Martez Murphy (hereinafter “Martez Murphy”), and others known and

unknown.

       3.      The facts and information set forth in the Affidavit are based upon my personal

knowledge obtained during the course of the investigation, information reported to me by other

agents and employees of the DEA and other law enforcement agencies, my review of reports, toll

analysis, pen register analysis, interception of wire and electronic communications, financial

analysis, and information gained through my training and experience. Because this affidavit is

submitted for the limited purpose of supporting this search warrant application, it does not include

each and every fact known to me concerning this investigation, and sets forth only those facts

believed necessary to establish probable cause that the items described in the attached LIST will

be found at the subject locations #1, #2, #3, #4, and #5.

       4.      The investigation has revealed that Jones is a significant fentanyl and bulk

marijuana distributor, who primarily distributes fentanyl and marijuana throughout the St. Louis

City and St. Louis County, Missouri areas. Furthermore, Jones utilizes both Graham and Mark

Murphy to assist with the distribution of fentanyl and marijuana. Graham and Murphy have

distributed multi-ounce quantities of narcotics, transported bulk United States currency (U.S.C.)

to narcotics source(s) of supply (SOSs), and utilized Mark Murphy’s residence located at 5965

                                                 7
    Case: 4:20-mj-00138-DDN Doc. #: 1-1 Filed: 05/21/20 Page: 8 of 47 PageID #: 12




Pamplin Avenue, St. Louis (subject location #3); as well as Graham’s residence located at 11

Rolling Hills Drive, Black Jack, (subject location #5) as “stash houses” for narcotics and

weapons. Investigators have also learned that Jones utilized Montez Murphy to prepare bulk

fentanyl for distribution in smaller quantities. Montez Murphy has prepared multiple kilograms

of fentanyl for street level distribution, utilizing his residence located at 4645 Whisper Lake

Drive, Apartment 4, Black Jack (subject location #2) as a clandestine fentanyl preparation

laboratory, as well as a “stash house” for narcotics and weapons. Investigators are additionally

aware that Jones utilizes his (Jones’) primary residence, located at 455 Down Hill Drive, Ballwin

(subject location #1), as a clandestine fentanyl preparation laboratory, as well as a “stash house”

for narcotics and weapons, and also utilizes his mother’s residence, located at 4947 Thekla

Avenue, St. Louis (subject location #4) as “stash house” for narcotics and weapons.

II.      FACTS ESTABLISHING PROBABLE CAUSE

         5.    Since September of 2019, DEA St. Louis has been investigating a Drug Trafficking

Organization (“DTO”) responsible for the distribution of fentanyl and ice-methamphetamine in

the Eastern District of Missouri and other locations yet to be identified. This investigation was

initiated following the seizure of narcotics and firearms from a St. Louis County Police Department

(SLCPD) homicide scene, involving Eboni Brown in Riverview, Missouri. Through interviews of

Brown’s family members, investigators identified Jamore Clark (hereinafter “Clark”) as a large-

scale fentanyl distributor, utilizing Brown’s home as a “stash” location for bulk currency and

fentanyl, as well a clandestine packaging location for kilograms of fentanyl.          During the

investigation into Clark, through information provided by a confidential source1, investigators



1
  CS-1 has been cooperating with DEA investigators since 2019 in this investigation. This
information has been independently corroborated by investigators. CS-1 has no prior felony
convictions, but is currently under Federal indictment in the Eastern District of Missouri.
                                                8
 Case: 4:20-mj-00138-DDN Doc. #: 1-1 Filed: 05/21/20 Page: 9 of 47 PageID #: 13




identified Jones as large-scale distributor of fentanyl and ice-methamphetamine, utilizing Clark as

a source of supply.     Through information provided by the St. Louis Metropolitan Police

Department (SLMPD), investigators identified Jones as a ranking member of the Geraldine Street

Crips street gang, and through information provided by the Missouri Department of Corrections

(MDOC), investigators identified Clark as a Crip street gang member. While investigating the

Clark/Jones DTO, investigators utilized CS-1 to conduct two (2) separate controlled purchases of

fentanyl from Jones at the end of 2019 and in early 2020. Investigators then obtained judicial

authorization to intercept communications to and from a number of telephones utilized by Jones

and others.    While monitoring these telephones, the investigative team gathered significant

intelligence and evidence demonstrating that Jones is a multi-ounce fentanyl distributor

responsible for acting as a source of supply for street-level distributors throughout the Walnut Park

neighborhood of St. Louis.

       6.      On February 3, 2020, United States District Court Judge Stephen R. Clark, Eastern

District of Missouri, issued an order authorizing the interception of wire and electronic

communications to and from Missouri-based telephone number (314) 614-6381 (hereinafter

“target telephone #1”), known to be utilized by Jones. Interception of this telephone began on

February 3, 2020, and was terminated on March 3, 2020.

       7.      Since the initial commencement of the wire and electronic communication over

target telephone #1, DEA investigators have monitored numerous wire and text message intercepts

which illustrate Jones’ day-to-day drug trafficking operation involving low- to mid-level



Although CS-1 has not been promised any specific consideration in conjunction with his/her
cooperation, he/she has been advised that he/she could be eligible for a downward departure at
the time of sentencing if his/her assistance is deemed to be “substantial.” Investigators have no
reason to doubt the validity of information provided by CS-1 and will continue to independently
vet all future information received.
                                                 9
Case: 4:20-mj-00138-DDN Doc. #: 1-1 Filed: 05/21/20 Page: 10 of 47 PageID #: 14




distributors. For instance, Jones typically arranges drug transactions at or near either his mother’s

identified residence at 4947 Thekla Avenue, St. Louis, Missouri (subject location #4),

Graham’s primary residence at 11 Rolling Hills, Black Jack, Missouri (subject location #5), or

the residence of Mark Murphy at 5967 Pamplin Avenue, St. Louis, Missouri (subject location

#3).

       8.      On March 5, 2020, United States District Court Judge Henry E. Autrey, Eastern

District of Missouri, issued an order authorizing the renewed interception of wire and electronic

communications to and from target telephone #1. During the entire interception period of target

telephone #1, investigators intercepted numerous illicit communications between Jones, mid-level

poly-drug distributors, and an identified multi-kilogram fentanyl SOS, Clark. Due to the bulk

amount of narcotics that Clark has access to, Jones is able to obtain large amounts of narcotics

from Clark for very low prices, and in turn, is able to sell the aforementioned narcotics to mid-

level distributors at lower prices than his competition.         During this approximate period,

investigators observed Jones utilizing a black in color Chrysler 300 bearing Missouri license

temporary plate number 04KSQU, registered to he (Jones) and his paramour, Lateisha Barnes.

Additionally, investigators observed Jones utilize multiple rental vehicles during the interception

of target telephone #1.

       9.      On April 14, 2020, United States District Court Judge Sarah E. Pitlyk, Eastern

District of Missouri, issued an order authorizing the initial interception of wire and electronic

communications to and from target telephone #4, also utilized by Jones. Interception of this

telephone began on April 14, 2020, and terminated on May 13, 2020.

       10.     On May 5, 2020, United States District Court Judge Patricia L. Cohen, Eastern

District of Missouri, issued an order authorizing the initial interception of wire and electronic



                                                 10
Case: 4:20-mj-00138-DDN Doc. #: 1-1 Filed: 05/21/20 Page: 11 of 47 PageID #: 15




communications to and from target telephone #5, also utilized by Jones. Interceptions of target

telephone #5 are currently ongoing and set to terminate on June 3, 2020.

       A.      Subject Location #1

       11.     Investigators intercepted hundreds of telephone calls during the course of

monitoring target telephone #1 and target telephone #4, during which investigators believe that

Jones was utilizing his personal residence, subject location #1, as a clandestine fentanyl

preparation laboratory while conversing with numerous individuals2.                Through physical

surveillance and/or judicially authorized precision location information, investigators were able to

determine that Jones was located at subject location #1 during many of these intercepted

telephone conversations. Based on these intercepted telephone calls as well as the overall

investigation, investigators have learned that Jones continues to utilize subject location #1 as a

base of operation for his drug trafficking operations.

       12.     Summaries and quotations of certain calls of wire and electronic communications

intercepted during that period of interception are included in this affidavit, and are based on

preliminary summaries prepared by wiretap monitors. To the extent quotations are used in the

descriptions below, the quoted segments are based on “line sheets” and review of recordings and

not final or certified transcripts. In addition, all dates and times are approximate and based on the

monitoring equipment at the time the call was intercepted and only a sampling of the relevant calls

are described. Where a portion of the intercepted call was unintelligible upon by wire monitors

upon their initial review of the call, that portion of the call is denoted herein with [UI].




2
 Based upon numerous conversations while Jones was located at subject location #1, as well as
your affiant’s training and experience related to the clandestine manufacturing of fentanyl, your
affiant believes that the intercepted background conversations, provided in this affidavit, were in
relation to Jones’ clandestine preparation of fentanyl for distribution.
                                                  11
Case: 4:20-mj-00138-DDN Doc. #: 1-1 Filed: 05/21/20 Page: 12 of 47 PageID #: 16




                i.)      February 7 and February 8, 2020 – Call Sessions #242 #246

       13.      The following two (2) selected interceptions on February 7 and February 8, 2020,

detail intercepts with Jones using target telephone #1, conversing with an unidentified male, using

Missouri-based telephone number (314) 320-3828, (hereinafter referred to as “UM3828”) to

discuss and arrange for Jones to transport an unknown amount of narcotics from subject location

#1 directly to UM3828’s location.

       14.      On February 7, 2020, at approximately 11:25 p.m., target telephone #1 placed an

outgoing call (Call Session #242) to telephone number (314) 320-3828, a mobile telephone utilized

by UM3828. In light of the coded language, I have set out in parenthesis what investigators believe

to be the meaning of the language based upon my training and experience. During the recorded

conversation:

       […]      UM3828:        Uhh, shit, uh, what time you getting out tomorrow?

                Jones:         You can call me whenever you get up. I be out there at six-thirty

                               (6:30 a.m.). I know you’ll probably [I/A].

                UM3828:        Ah, I’ll be up. I’ll be up early, like, yeah.

                Jones:         Six-thirty (6:30).

                UM3828:        I’ll be up early, huh?

                Jones:         I get outta here (subject location #13) at six-thirty (6:30). That’s

                               the time I leave the house.

                UM3828:        Six-thirty (6:30) in the morning?




3
  Utilizing court-authorized GPS information emitted from target telephone #1, as well as
triangulation information emitted during the court-authorized monitoring of target telephone #1,
investigators placed Jones in the vicinity of subject location #1 during Call Session #242.
                                                    12
Case: 4:20-mj-00138-DDN Doc. #: 1-1 Filed: 05/21/20 Page: 13 of 47 PageID #: 17




               Jones:         Yeah.

               UM3828:        Uh, yeah, I, yeah, you know, I, that’s what time I got to go to work,
                              so I’ll, I’ll be up, uh.

               Jones:         [I/A] morning then.

               UM3828:        Uh, what? OK, uh, you, for sure before ten (10:00 a.m.)?

               Jones:         Hell yeah.

               UM3828:        Okay. [I/A].

               Jones:         I’m a be out already. I’m a already be like I was last time. I’m a
                              already have you on me.

               […]

Investigators believe based upon training, experience, and the instant investigation that the call

consisted of UM3828 inquiring as to when Jones would be departing subject location #1 on the

morning of February 8, 2020. Jones informs UM3828 that he (Jones) will be departing subject

location #1 at approximately 6:30 a.m. Jones additionally informs UM3828 that he (Jones) will

already be like he (Jones) was “last time” and that he (Jones) will already have UM3828 “on

him.” Based upon training and experience, you affiant believes that Jones is informing UM3828

that when he leaves subject location #1, he (Jones) will be bring the same type, and amount, of

narcotics to UM3828 which he (Jones) did on a previous occasion.

       15.     On February 8, 2020, at approximately 8:37 a.m., investigators captured an

incoming phone call (Call Session #246) to Jones, utilizing target telephone #1, from (314) 320-

3828 a mobile telephone number utilized by UM3828. In light of the coded language, I have set

out in parenthesis what investigators believe to be the meaning of the language based upon my

training and experience. During the recorded conversation:

               Jones:         Yeah, I’m getting it (narcotics) together now, cuz, fixing to head out.
                              I was a little late.
                                                13
Case: 4:20-mj-00138-DDN Doc. #: 1-1 Filed: 05/21/20 Page: 14 of 47 PageID #: 18




               UM3828:         Uh, okay, uh.

               Jones:          Alright.

               UM3828:         Hey, so, what, like are you in what, about, a few minutes?

               Jones:          Yeah, yep, I’m getting up and shit now. I fin, I fin a gone and.

               UM3828:         Oh, okay, you finna gone and put on your clothes and stuff? Okay.

               […]

Investigators believe based upon training, experience, and the instant investigation the call

consisted of UM3828 contacting Jones to inquire as to Jones’ location. Jones informs UM3828

that he (Jones) is later departing subject location #1 than planned, and that he is currently “getting

it together” and putting on his clothes. Based on training an experience, you affiant believes that

Jones is preparing narcotics to transport to UM3828 (as referenced during Call Session #242)

directly from subject location #1.

       16.     The content of the aforementioned calls, occurring on February 7 and February 8,

2020, demonstrates that Jones was in possession of controlled substances, which he intended to

distribute to UM3828. The judicially authorized precision location warrant for target telephone

#1 placed Jones at subject location #1 at the time these calls occurred. These facts, in the

aggregate, demonstrate that Jones was storing controlled substances at subject location #1 as of

February 2020.

       B.      Subject Locations #1, #3 and #5

       17.     Investigators have identified telephone interceptions during the course of

monitoring target telephone #1 and target telephone #4 in which Jones instructed known and

unknown subjects to meet him at subject location #3 for the purpose of purchasing narcotics

from Jones. Additionally, investigators intercepted communications suggesting that Jones or

                                                 14
Case: 4:20-mj-00138-DDN Doc. #: 1-1 Filed: 05/21/20 Page: 15 of 47 PageID #: 19




Graham traveled to subject location #5 for the purpose of dropping off recently prepared

distribution sized quantities of fentanyl, and/or proceeds obtained from recent narcotics

transactions. Investigators were able to determine that Jones was located at subject location #5

during many of these intercepted telephone conversations through physical surveillance as well

as court authorized monitoring of GPS coordinates of target telephone #1 and target telephone

#4. Additionally, investigators were able to determine that Graham was located at subject

location #5 during many of these intercepted telephone conversations through physical

surveillance as well as court authorized monitoring of GPS coordinates emitted from Graham’s

telephone. Based on these intercepted telephone calls as well as the overall investigation,

investigators have learned that Jones continues to utilize subject location #5 as a base of

operation for his drug trafficking operations as well as a drug, drug proceed, and weapons stash

location.

       i.)     April 28, 2020 – Call Sessions #907, #935, #942, #943, #945, #950, #953

       18.     On April 28, 2020, at approximately 12:49 p.m. (Call Session #907), Jones, using

target telephone #4, received an incoming call from telephone number (314) 437-3047, a mobile

telephone utilized by Patrick. In light of the coded language, I have set out in parenthesis what

investigators believe to be the meaning of the language based upon my training and experience.

During the recorded conversation:

               Patrick:       I was going to see if I can come see you.

               Jones:         I ain’t out yet. I’m getting together now.

               Patrick:       Can you make it (fentanyl) better?

               Jones:         Yeah.

               Patrick:       Okay, and, um, do you have regular (heroin)?



                                                15
Case: 4:20-mj-00138-DDN Doc. #: 1-1 Filed: 05/21/20 Page: 16 of 47 PageID #: 20




               Jones:          Yeah, but it ain’t gonna be, you don’t want them in that thing
                               (encapsulated)? In them, do you?

               Patrick:        No.

               Jones:          Right, Just regular, right. It’s going to be raw (powdered heroin).

               Patrick:        Yeah.

               Jones:          How many of them do you want?

               Patrick:        Three (3). Do you know how long? Do you know?

               Jones:          You gotta give me at least a couple hours.

               Patrick:        Okay.

               Jones:          Alright, baby.

Investigators believe based upon training, experience, and the instant investigation the call

consisted of Patrick contacting Jones to request three (3) bundles of fifty (50) fentanyl capsules,

as well as approximately one (1) gram of heroin4. Patrick requested that Jones provide higher

potency fentanyl than has been provided during her previous purchases, and also requested that

Jones provide heroin in raw, rather than encapsulated, form. Jones informs Patrick that he (Jones)

is still located at subject location #15, and is getting together Patrick’s requested amounts, prior

to departing in a few hours.




4
  Investigators are aware that Patrick was referencing these specific amounts based upon
narcotics seized from Patrick during her arrest on May 3, 2020. Patrick made post-Miranda
admissions after her arrest, as more fully detailed below.
5
  Utilizing court-authorized GPS information emitted from target telephone #4, as well as
triangulation information emitted during the court-authorized monitoring of target telephone #4,
investigators identified Jones as located in the vicinity of subject location #1 during Call
Session #907.
                                                16
Case: 4:20-mj-00138-DDN Doc. #: 1-1 Filed: 05/21/20 Page: 17 of 47 PageID #: 21




       19.      Armed with the above-described intercept, investigators established surveillance

on Jones, in the vicinity of subject location #1, as well as on Patrick in Florissant, Missouri6.

       20.      At approximately 5:14 p.m. (Call Session #935), Jones, using target telephone #4,

placed an outgoing call to telephone number (314) 437-3047, a mobile telephone utilized by

Patrick. In light of the coded language, I have set out in parenthesis what investigators believe to

be the meaning of the language based upon my training and experience. During the recorded

conversation:

                […]

                Patrick:      How much longer you gonna be?

                Jones:         Uh, I finna be at, about like six-fifteen (6:15 p.m.).

                Patrick:      Okay.

                Jones:        I just haven’t left yet, but they already done. I got you ready and I
                              got your other one (1) too.

                Patrick:      Okay.

                Jones:         So, what we was doing all together?

                Patrick:       Um, the three (3) and then the, um, one (1) on the other.

                Jones:         The three (3) and the one (1) on the other. Okay.

                […]

Investigators believe based upon training, experience, and the instant investigation the call

consisted of Patrick asking how much longer Jones would be before departing subject location

#1. Jones informed Patrick that he (Jones) had prepared all of Patrick’s requested narcotics and


6
 During the surveillance of Patrick, investigators observed Patrick travel from her boyfriend’s
residence, in Florissant, to her listed primary residence, in Hazelwood, Missouri. Investigators
additionally observed Patrick depart her residence and drive to the Family Dollar, where she
entered the business and awaited contact from Jones.
                                                 17
Case: 4:20-mj-00138-DDN Doc. #: 1-1 Filed: 05/21/20 Page: 18 of 47 PageID #: 22




would be departing subject location #1 at approximately 6:15 p.m. Jones then confirmed that

Patrick requested three (3) bundles of fifty (50) fentanyl capsules, as well as approximately one

(1) gram of heroin.

       21.     At approximately 6:50, investigators observed Jones exit subject location #1,

carrying a shoulder bag, placing aforementioned bag inside of his black Chrysler 300, and enter

the aforementioned vehicle.

       22.     At approximately 6:54 p.m., investigators observed a Lincoln sedan, known to be

utilized by Jones’ wife7, arrive at subject location #1, and upon its arrival, investigators observed

Jones immediately depart in the Chrysler 300. Upon departure, investigators initiated roving

surveillance of the Chrysler 300 as it traveled towards St. Louis.

       23.     At approximately 7:28 p.m., investigators observed the Chrysler 300 arrive at

subject location #3, and back into the driveway. At the time of Jones’ arrival, there were

numerous unidentified black males in the street adjacent to the residence surrounding a black SUV

which investigators were unable to identify further.

       24.     At approximately 7:32 p.m., investigators observed Jones exit the Chrysler 300 and

enter the front door of subject location #3.

       25.     At approximately 7:39 p.m. (Call Session #942), Jones, using target telephone #4,

received an incoming call from telephone number (314) 267-0816, a mobile telephone utilized by

Graham. In light of the coded language, I have set out in parenthesis what investigators believe




7
 Investigators did not observe who was driving the Lincoln sedan, due to Jones departing in the
Chrysler 300 prior to the individual driving the Lincoln exiting the aforementioned vehicle.
Based upon historical intercepted telephone conversations, as well as historical surveillance
conducted at subject location #1, your affiant believes this Lincoln sedan to be primarily driven
by Jones’ wife.
                                                 18
Case: 4:20-mj-00138-DDN Doc. #: 1-1 Filed: 05/21/20 Page: 19 of 47 PageID #: 23




to be the meaning of the language based upon my training and experience. During the recorded

conversation:

                Jones:        Hello?

                Graham:       Came down already?

                Jones:        Nah uh, I’m fixing to head out that way now. I gotta go grab that

                              shit (unknown amount of narcotics) from the lab (subject location

                              #3).

                Graham:       Ah, you gotta grab something?

                Jones:        Yup.

                Graham:       Aight.

                Jones:        Where you at?

                Graham:       Still at the house (subject location #5).

                […]

Investigators believe based upon training, experience, and the instant investigation the call

consisted of Graham contacting Jones to determine whether Jones was traveling toward subject

location #5. Jones informed Graham that he is not near subject location #5, and is stopping at

subject location #3 to pick up an additional unknown amount of narcotics.8

       26.      At approximately 7:41 p.m., investigators observed Jones exit subject location #3,

walk to the Chrysler 300, and enter the driver’s side of the aforementioned vehicle.




8
 Based upon your affiant’s training and experience, as well as information gleaned through the
interceptions provided in this affidavit; investigators believe that Jones would be obtaining
narcotics, from subject location #3, in addition to the narcotics that he (Jones) was transporting
to Patrick, from subject location #1.
                                                19
Case: 4:20-mj-00138-DDN Doc. #: 1-1 Filed: 05/21/20 Page: 20 of 47 PageID #: 24




       27.      At approximately 7:44 p.m., investigators observed Jones exit the Chrysler 300 and

re-enter subject location #3.

       28.      At approximately 7:45 p.m. (Call Session #943), Jones, using target telephone #4,

placed an outgoing call to telephone number (314) 437-3047, a mobile telephone utilized by

Patrick. In light of the coded language, I have set out in parenthesis what investigators believe to

be the meaning of the language based upon my training and experience. During the recorded

conversation:

                Patrick:        Hello?

                Jones:          Yup, you can come on that way.

                Patrick:        Um, the county or the city9?

                Jones:          The county, my bad.

                Patrick:        Okay.

                Jones:          Aight.

                Patrick:        Bye.

Investigators believe based upon training, experience, and the instant investigation the call

consisted of Jones instructing Patrick to meet him in the area of Interstate-270 and New Halls

Ferry Road, in St. Louis County, for the purpose of exchanging narcotics, which Jones transported

from subject location #1, for money.




9
 During the monitoring of target telephone #1 and target telephone #4, on numerous occasions,
Jones directed Patrick to meet him or Graham at an area located near Interstate-270 and New
Halls Ferry Road (county), or in the area of Goodfellow Boulevard and West Florissant Road
(city). Investigators have conducted surveillance of meetings between Patrick and Jones, and
Patrick and Graham, in the area of Interstate-270 and New Halls Ferry Road, as well as the area
of Goodfellow Boulevard and West Florissant Road, to verify this information.
                                                 20
Case: 4:20-mj-00138-DDN Doc. #: 1-1 Filed: 05/21/20 Page: 21 of 47 PageID #: 25




       29.      At approximately 7:47 p.m., investigators observed Jones exit subject location #3,

enter the Chrysler 300, and depart the area. At this time investigators attempted to maintain roving

surveillance of the Chrysler 300, but due to extreme weather conditions, were unable to maintain

sight of the aforementioned vehicle as it entered the municipality of Black Jack.

       30.      At approximately 8:01 p.m. (Call Session #945), Jones, using target telephone #4,

placed an outgoing call to telephone number (314) 267-0816, a mobile telephone utilized by

Graham. In light of the coded language, I have set out in parenthesis what investigators believe

to be the meaning of the language based upon my training and experience. During the recorded

conversation:

                Graham:       Hello?

                Jones:        Dig, I just bought five (5).

                Graham:       You got five (5) already?

                Jones:        Yeah, bring me a smoke and a bottle of water, man. I got a bottle of
                              water, I need a smoke.

                Graham:       Cigarette?

                Jones:        Yeah.

                Graham:       Aight.

Investigators believe based upon training, experience, and the instant investigation the call

consisted of Jones informing Graham that he (Jones) just purchased five (5) unknown amounts

of an unknown narcotic10 at subject location #3. Upon informing Graham of his (Jones’)

recently purchased narcotics, Jones requested a cigarette from Graham, leading investigators to

believe that Jones was traveling to subject location #5.


10
  Investigators know subject location #3 to be a “stash” location utilized by Jones, as well as
the primary residence of Mark Murphy.
                                                21
Case: 4:20-mj-00138-DDN Doc. #: 1-1 Filed: 05/21/20 Page: 22 of 47 PageID #: 26




       31.      At approximately 8:09 p.m., investigators acquired the Chrysler 300, and observed

it immediately depart from the driveway of subject location #5. Immediately upon identifying

the Chrysler 300, investigators again lost sight of the aforementioned vehicle.

       32.      At approximately 8:10 p.m. (Call Session #950), Jones, using target telephone #4,

placed an outgoing call to telephone number (314) 437-3047, a mobile telephone utilized by

Patrick. In light of the coded language, I have set out in parenthesis what investigators believe to

be the meaning of the language based upon my training and experience. During the recorded

conversation:

                Jones:        Where you at, babe?

                Patrick:      I’m pulling off from the “QT” (local gas station) now. I had to go
                              get gas. My light was on.

                Jones:        Aight, uh, then, what you had all together?


                Patrick:      Well, I know ticket for the one (1), what’s the ticket for the other
                              (gram of heroin)?

                Jones:        Uh, you can give me seventy-five ($75 USC) for it, or something
                              like that.

                Patrick:      Oh, how about I give you eighty ($80 USC)? Cause I ain’t got no
                              fives (5s). Uh, I’m still coming too.

                Jones:        And, yeah that street and it was three (3) of them (fifty (50) capsule
                              bundles of fentanyl), right?

                […]

                Jones:        Halls Ferry. I’m on Halls Ferry.

                Patrick:      Yup.

                Jones:        OK.


                                                22
Case: 4:20-mj-00138-DDN Doc. #: 1-1 Filed: 05/21/20 Page: 23 of 47 PageID #: 27




               Patrick:        Alright.

               Jones:          Call me when you get to Halls Ferry, I mean.

Investigators believe based upon training, experience, and the instant investigation the call

consisted of Jones inquiring as to where Patrick was located. Upon informing Jones that she

(Patrick) was in the area of Interstate-270 and New Halls Ferry Road, Jones confirmed Patrick’s

narcotics order and requested $75 from Patrick as payment for one (1) gram of heroin. Jones then

instructs Patrick to contact target telephone #4 upon arriving in the area of (Old) Halls Ferry Road.

       33.     Based upon training, experience, the aforementioned calls (along with other calls

confirming that Patrick and Jones did, in fact, meet on April 28, 2020), and a post-Miranda

interview with Patrick (detailed more fully below), available evidence suggests that upon leaving

subject location #1, Jones transported an undetermined amount of narcotics to Patrick. Jones

obtained some of those narcotics from subject location #1 and the remainder from subject

location #3. Jones then provided some of the narcotics to Graham at subject location #5

before meeting with Patrick. These beliefs are based upon intercepted conversations and

arguments outlined in paragraphs above.

       C.      Subject Locations #2 and #3

       i.)      February 27, 2020 – Call Session #1315

       34.     On February 27, 2020, at approximately 8:15 a.m., target telephone #1 received an

incoming call (Call Session #1315) from telephone number (314) 326-2597, a mobile telephone

utilized by Graham. In light of the coded language, I have set out in parenthesis what investigators

believe to be the meaning of the language based upon my training and experience. During the

recorded conversation:

               […]



                                                 23
Case: 4:20-mj-00138-DDN Doc. #: 1-1 Filed: 05/21/20 Page: 24 of 47 PageID #: 28




               Graham:        You still down there?

               Jones:         [Aside: You taking a few to work?] I’m at the “station11” (subject
                              location #3). I just broke my cigarette.

               […]

               Graham:        I said, you got a system (mobile clandestine fentanyl preparation
                              laboratory) down there?

               Jones:         Mmm-mmm. Hold on.

               […]


Investigators believe based upon training, experience, and the instant investigation the call

consisted of Graham calling Jones to inquire as to whether Jones possesses a “system12” (mobile

clandestine fentanyl preparation laboratory) at subject location #313. Jones neither confirms, nor

denies, but sounds as though he is physically searching subject location #3 for the aforementioned

“system” throughout the rest of the interception.

       35.     At the time of call session 1315 (detailed in paragraph 34), investigators were

conducting surveillance at subject location #2. In the aftermath of call session 1315, half of the

surveillance team responded to subject location #3 to establish surveillance there.

       36.     At approximately 9:55 a.m., investigators observed a red Challenger parked in the

driveway of subject location #3, bearing Missouri license number KP5F7F, assigned to a Dodge



11
   From the investigation into the Jones DTO, your affiant is aware that the Jones DTO refers to
subject location #3 as both “the (train) station” and “the tracks.” These are both locomotive
references, due to subject location #3’s close proximity to railroad tracks.
12
   Based upon training and experience, you affiant is aware that “system” is common street
vernacular used to refer to a mobile clandestine fentanyl preparation laboratory.
13
   Based upon the surveillance following this call, it is believed that Graham is requesting this
on behalf of Martez Murphy. During the interceptions of both target telephone #1 and target
telephone #4, Martez Murphy was never intercepted, and all conversations with Martez
Murphy, referenced during the interceptions of the aforementioned telephones, took place over
an unmonitored telephone, whose number remains unknown to investigators.
                                                24
Case: 4:20-mj-00138-DDN Doc. #: 1-1 Filed: 05/21/20 Page: 25 of 47 PageID #: 29




Challenger, registered to Monica Hodges in St. Louis, Missouri. Investigators observed Mark

Murphy, carrying a bag over his shoulder, exit subject location #3 and enter the red Challenger.

Upon departing the residence, investigators established roving surveillance of the red Challenger.

       37.      At approximately 10:15 a.m., investigators observed the red Challenger arriving

at, and parking in, the parking lot attached to subject location #2.

       38.     At approximately 10:23 a.m., investigators observed Martez Murphy exit the

common door for the apartment building, in which subject location #214 is located, walk up to the

Challenger, and enter the passenger side of the aforementioned vehicle. At this time, investigators

observed that Mark Murphy was still sitting in the driver’s seat of the red Challenger.

       39.     At approximately 10:32 a.m., investigators observed Martez Murphy exit the

Challenger, with the same bag which Mark Murphy was observed in possession of when he

(Mark Murphy) departed subject location #3, over his (Martez Murphy’s) shoulder. Martez

Murphy was then observed entering the common door for the apartment building, in which

subject location #2 is located.

       40.     At approximately 10:37 a.m., investigators observed the Challenger exit the

parking lot for subject location #215.

       41.     Based upon training, experience, physical surveillance, and the above-referenced

telephone calls, the available evidence suggests that on February 27, 2020 Mark Murphy




14
   Available tenant records reveal that Montez Murphy resides at subject location #2.
Investigators observed Montez Murphy during a surveillance operation on April 3, 2020,
exiting the back door of subject location #2 and standing on a porch only accessible to subject
location #2.
15
   Surveillance was maintained of the Challenger, and a probable cause traffic stop positively
identified Mark Murphy as the driver of the aforementioned vehicle.
                                                25
Case: 4:20-mj-00138-DDN Doc. #: 1-1 Filed: 05/21/20 Page: 26 of 47 PageID #: 30




transported a “system” for the clandestine preparation of fentanyl from subject location #3 to

subject location #2.

       D.      Subject Locations #2 and #4

       i.)     February 13, 2020 – Call Session #610

       42.     On February 13, 2020, at approximately 2:35 p.m., target telephone #1 received an

incoming call (Call Session #610) from telephone number (314) 326-2597, a mobile telephone

utilized by Graham. In light of the coded language, I have set out in parenthesis what investigators

believe to be the meaning of the language based upon my training and experience. During the

recorded conversation:

               […]

               Jones:         You got something on you?

               Graham:        Nah, we put them (ounces of fentanyl) up, didn’t we?

               Jones:         At momma house (subject location #4)?

               Graham:        Yup.

               Jones:         How many was it?

               Graham:        Two (2) of them left.

               […]

               Graham:        Said the white girl (Patrick) got one (1) last night, remember?

               Jones:         She want two (2) right now.

               Graham:        Oh, anybody at momma’s house (subject location #4)?

               Jones:         Yeah, momma should be there. And, “Tez” (Montez Murphy)
                              ready too, he got about eight-and-a-half (8.5) done.

               Graham:        That how we go. Start running, two (2), pick up the [I/A].

               Jones:         Huh?

                                                26
Case: 4:20-mj-00138-DDN Doc. #: 1-1 Filed: 05/21/20 Page: 27 of 47 PageID #: 31




              Graham:        “Tez” at the house (subject location #2) or downtown?

              Jones:         “Tez” at the house.

              Graham:        Oh, okay, well, shit. I’ll grab those two (2).

              Jones:         From momma’s crib (subject location #4)?

              Graham:        Then I’ll go ahead and grab them (8.5 ounces of fentanyl) from
                             “Tez”, and.

              Jones:         Alright, call me when you get to momma’s house.

              Graham:        Alright.

              Jones:         Cause she (Patrick) can just meet you. I don’t know where, uh, you
                             can meet her, you grab that from momma’s house, meet her, then
                             you go to “Tez” now. That what you doing?

              Graham:        Yeah.

              […]

Investigators believe based upon training, experience, and the instant investigation the call

consisted of Jones inquiring as to whether Graham was in possession of any ounces of fentanyl.

Graham indicated that he was not in possession of any fentanyl, but informed Jones there are two

(2) ounces of fentanyl located at his mother’s house (subject location #4). Jones informed

Graham that Patrick has requested two (2) ounces of fentanyl, and instructed Graham to obtain

the two (2) ounces of fentanyl from subject location #4, and provide the aforementioned fentanyl

to Patrick. Jones also told Graham that Martez Murphy has recently prepared eight-and-a-half

(8.5) ounces of fentanyl for production, and directed Graham to go to subject location #2 to

retrieve the additional eight-and-a-half ounces of fentanyl from Martez Murphy.




                                               27
Case: 4:20-mj-00138-DDN Doc. #: 1-1 Filed: 05/21/20 Page: 28 of 47 PageID #: 32




       ii.)    April 25, 2020 – Call Session #687

       43.     On April 25, 2020, at approximately 11:09 a.m., target telephone #1 received an

incoming call (Call Session #687) from telephone number (314) 267-0816, a mobile telephone

utilized by Graham. In light of the coded language, I have set out in parenthesis what investigators

believe to be the meaning of the language based upon my training and experience. During the

recorded conversation:

               […]

               Graham:        What’s the word?

               Jones:         Yeah, I need you to grab me and bring me them things (unknown
                              amounts of narcotics) from down there (subject location #216).

               Graham:        What things?

               Jones:         From “Tez” (Martez Murphy).

               Graham:        Fries (unknown amounts of narcotics)?

               Jones:         Yeah.

               Graham:        Alright. Where you at? In the hood (subject location #4)?

               Jones:         Yeah.

               […]

Investigators believe based upon training, experience, and the instant investigation the call

consisted of Jones instructing Graham to obtain an unknown amount of narcotics (“fries”) from




16
  Investigators are aware, through information gleaned during the interception of target
telephone #1 and target telephone #4, that Montez Murphy does not conduct any narcotics
related business outside of subject location #2, and additionally does not operate a motor
vehicle containing any amount of narcotics.
                                                28
Case: 4:20-mj-00138-DDN Doc. #: 1-1 Filed: 05/21/20 Page: 29 of 47 PageID #: 33




Martez Murphy (“Tez”) at subject location #2, and transport the aforementioned narcotics to

Jones, at subject location #417.

       iii.)   February 21, 2020 – Call Sessions #982, #987

       44.     On February 21, 2020, at approximately 11:23 a.m., while investigators conducted

surveillance of Graham in support of an active Title-III investigation, target telephone #1 placed

an outgoing call (Call Session #982) to telephone number (314) 326-2597, a mobile telephone

utilized by Graham. In light of the coded language, I have set out in parenthesis what investigators

believe to be the meaning of the language based upon my training and experience. During the

recorded conversation:

               […]

               Jones:         “Tez” (Martez Murphy) got something done right now.

               Graham:        I’m a grab it when I get back. I’m in Clayton now.

               […]

Investigators believe based upon training, experience, and the instant investigation the call

consisted of Jones informing Graham that Martez Murphy finished preparing an unknown

amount of fentanyl for distribution. Graham informs Jones that he (Graham) will travel to

subject location #2 to obtain the aforementioned fentanyl when he (Graham) departs Clayton,

Missouri.

       45.     On the same date, at approximately 12:35 p.m., target telephone #1 placed an

outgoing call (Call Session #987) to telephone number (314) 326-2597, a mobile telephone utilized

by Graham. In light of the coded language, I have set out in parenthesis what investigators believe



17
  Through the observation of court-authorized GPS information emitted from target telephone
#4, investigators observed that at the time of Call Session #687, Jones was located at subject
location #4.
                                                29
Case: 4:20-mj-00138-DDN Doc. #: 1-1 Filed: 05/21/20 Page: 30 of 47 PageID #: 34




to be the meaning of the language based upon my training and experience. During the recorded

conversation:

                […]

                Jones:        Aww, yeah. You (Graham) at the circle. Grab those five (5) (five

                              ounces of fentanyl) from “Tez” (Martez Murphy) then.

                Graham:       Alright

                […]

Investigators believe based upon training, experience, and the instant investigation the call

consisted of Jones instructing Graham to obtain five (5) ounces of fentanyl from Martez

Murphy.

       46.      At approximately 12:40 p.m., investigators observed Graham driving a silver

Buick Encore, displaying Missouri License number FH8S3U, in the area of Old Halls Ferry and

Mehl, in St. Louis, MO. In the vehicle with Graham was an unknown black female seated in the

front passenger seat.

       47.      At approximately 12:42 p.m., investigators observed the silver Encore arrive at

subject location #5.

       48.      At approximately 1:01 p.m., investigators observed Graham and the unknown

female depart subject location #5, in the silver Encore, and travel towards subject location #2.

       49.      At approximately, 1:02 p.m., investigators observed the silver Encore park on the

parking lot, east of subject location #2. Upon arrival, investigators observed Graham exit the

silver Encore and enter the common exterior door to subject location #218.




18
  Based upon Graham’s association with Montez Murphy, as well as surveillance referenced
earlier in this affidavit having observed Montez Murphy inside of subject location #2;
                                               30
Case: 4:20-mj-00138-DDN Doc. #: 1-1 Filed: 05/21/20 Page: 31 of 47 PageID #: 35




       50.      At approximately 1:04 p.m., investigators observed Graham exit the common

exterior door to subject location #2, enter the silver Encore, and depart the parking lot.

Investigators established roving surveillance of the silver Encore as it traveled towards Theodore

Avenue in the city of St. Louis.

       51.      At approximately 1:20 p.m., investigators observed the silver Encore arrive at, and

park in front of, 4923 Theodore Avenue19. Due to heavy foot traffic, investigators were not able

to maintain continuous surveillance of the silver Encore.

       52.      At approximately 1:27 p.m., investigators observed the silver Encore, parked and

unoccupied, in front of 4923 Theodore Avenue. Based upon training and experience, your affiant

believes that Graham, at the direction of Jones, obtained approximately five (5) ounces of

fentanyl, from Martez Murphy at subject location #2. Upon obtaining the aforementioned

fentanyl, Graham then transported to Theodore Avenue.

       E.       Subject Location #3

       i.       February 17, 2020 – Call Session #775

       53.      On February 17, 2020, at approximately 6:02 p.m., target telephone #1 placed an

outgoing call (Call Session #775) to telephone number (314) 614-5834, a mobile telephone utilized

by UF5834. In light of the coded language, I have set out in parenthesis what investigators believe

to be the meaning of the language based upon my training and experience. During the recorded

conversation:

                […]

                UF5834:        What you doing?



investigators believe that Graham entered subject location #2 to obtain narcotics from Montez
Murphy.
19
   Investigators know this to be Graham’s mother’s residence.
                                                 31
Case: 4:20-mj-00138-DDN Doc. #: 1-1 Filed: 05/21/20 Page: 32 of 47 PageID #: 36




               Jones:         Shit, I’m at the spot (subject location #3)20.

               UF5834:        Huh?

               Jones:         Nothing. At the spot, working (preparing fentanyl for distribution).

               UF5834:        At the spot. At the spot.

               Jones:         Where you at?

               UF5834:        Just in my car. In my car. Just came from the gas station.

               Jones:         [I/A]

               UF5834:        Huh?

               Jones:         I ain’t doing shit. Uh, I’m fixing to, uh, I’m fixing to leave here in
                              a minute, but not yet though. I got some people, I got couple people
                              fixing to pull-up. I’m high as a mother fucker, man smoking these
                              old runts (high-grade marijuana cigarettes) over here, lil’ homie.
                              Exclusive, son. You don’t know nothing about it, you hear me?

               […]
Investigators believe based upon training, experience, and the instant investigation the call

consisted of Jones informing UF5834 that he is currently at subject location #3 preparing fentanyl

for distribution for his (Jones’) street level narcotics distributors. Jones additionally informs

UF5834 that he cannot leave subject location #3, because multiple unknown individuals are

traveling to subject location #3, for the purpose of obtaining narcotics from him (Jones).

       ii.     February 28, 2020 – Call Session #1434

       54.     On February 28, 2020, at approximately 9:02 p.m., target telephone #1 placed an

outgoing call (Call Session #1434) to telephone number (314) 326-2597, a mobile telephone

utilized by Graham. In light of the coded language, I have set out in parenthesis what investigators



20
  Through the observation of court-authorized GPS information emitted from target telephone
#1, investigators observed that during the time span of Call Session #775, Jones was located in
the vicinity of subject location #3.
                                                32
Case: 4:20-mj-00138-DDN Doc. #: 1-1 Filed: 05/21/20 Page: 33 of 47 PageID #: 37




believe to be the meaning of the language based upon my training and experience. During the

recorded conversation:

              […]

              Jones:         What’s up, they had wanted some gas (high-grade marijuana)?

              Graham:        Nah, I wanted some gas.

              Jones:         What you had wanted?

              Graham:        Uh, something for the forty (40) ($400, two (2) ounces21)

              Jones:         For the forty (40)?

              Graham:        Yeah.

              Jones:         Fixing to drop that mother fucker off St. Charles Rock Road, nigga.
                             You just meet me at the tracks (subject location #3).

              Graham:        Alright.

              Jones:         I’ll plug (supply) you.

              […]

Investigators believe based upon training, experience, and the instant investigation the call

consisted of Graham requesting approximately two (2) ounces of high-grade marijuana from

Jones. Upon this request, Jones instructs Graham to travel to subject location #3 for the purpose

of obtaining the aforementioned marijuana from Jones.

       F.     Subject Location #4

       i. February 13, 2020 – Call Session #610



21
  Your affiant is aware through the monitoring of target telephone #1, target telephone #4, and
target telephone #5 that Jones and his (Jones’) co-conspirators typically refer to each $100 USC
in increments of “10”, so your affiant is aware that “forty” (40) refers to $400 USC.
Additionally, your affiant is aware that Jones charges $200 USC per ounce of high-grade
marijuana.
                                               33
Case: 4:20-mj-00138-DDN Doc. #: 1-1 Filed: 05/21/20 Page: 34 of 47 PageID #: 38




       55.     Your affiant hereby incorporates by reference the entirety of paragraph 42 herein.

This paragraph describes a recorded telephone call between Jones and Graham occurring on

February 13, 2020. During that call, Jones advised Graham to retrieve two ounces of fentanyl

from subject location #4 and to then provide the same to Patrick.

       ii. April 25, 2020 – Call Session #687

       56.     Your affiant hereby incorporates by reference the entirety of paragraph 43 herein.

This paragraph describes a recorded telephone call between Jones and Graham occurring on April

25, 2020, during which Jones instructed Graham to retrieve two ounces of fentanyl and bring it

to Jones at subject location #4.

       iii. May 6, 2020 – Call Session #1316

       57.     On May 6, 2020, at approximately 9:57 a.m., target telephone #4 placed an

outgoing call (Call Session #1316) to telephone number (662) 352-9042, a mobile telephone

utilized by UF9042. In light of the coded language, I have set out in parenthesis what investigators

believe to be the meaning of the language based upon my training and experience. During the

recorded conversation:

               […]

               Jones:         My little sister told, “uh, momma people gotta wait for you,
                              like we be trying to get in your house (subject location #4)
                              and shit.” You know what I’m saying? “You don’t be there,
                              or you might be sleeping, want to get you up. We can’t even
                              get in the house. Can’t nobody get in the house but Jason
                              (Jones)”. And, she said, “maybe you should start paying
                              some bills in here, you’ll get a key too.” I said, “Damn, so
                              you tricking me out? You gonna tell my business like that?”
                              She said, “My boy, fuck you.” She don’t do nothing. Her
                              car she had, I just found out she sold the car. She don’t drive.
                              I said, “Why did you sell your car?” She talking about, “I
                              ain’t fixing to drive nowhere.” I said, “Momma, who you
                              gonna be calling?” “I got kids.”

                                                34
Case: 4:20-mj-00138-DDN Doc. #: 1-1 Filed: 05/21/20 Page: 35 of 47 PageID #: 39




           UF4092:      So, she calling you to take her to Wal-Mart.

           Jones:       Man, she’ll call me, cause Miranda and them ain’t gonna
                        have a car sometimes. A lot of times.

           UF4092:      Yeah. True.

           Jones:       And, she know I gotta come down to the city. I gotta come
                        down her street. I got shit (narcotics) at her house (subject
                        location #4). You know what I’m saying? Cause she know
                        I’ve gotta come over there. She called me, “you got some
                        weed?” I’m like, “nah”. She like, “OK, I was just in my
                        kitchen, it smell kinda funny in here.” I’m like, “Go on and
                        get you some, ma.” She like, “That’s more like it, cause shit
                        (the amount of narcotics) gonna end up short fucking with
                        me.”

            UF4092:     Oh my God.

           Jones:       Everybody know her. They call her “Ma Deuce,” on my
                        momma. Man, you pull up on momma, she on your,
                        everybody, man them niggas pull up, they give my momma
                        weed and money. Just like, “Hey, here you go.”

           UF4092:      Right.

           Jones:       They already know before they come up on that porch.

           UF4092:      You better drop it off.

           Jones:       You better drop it off. She keep a pistol on her all the time.
                        I be like, “Momma, you gonna go back to jail.” She said,
                        “Don’t play with me with no jail shit. I don’t play, baby. I
                        don’t play about that jail shit.”

           UF4092:      Oh my God.

           Jones:       ‘Cause she an old lady. I’m telling her, “They (law
                        enforcement) don’t care, man. You gotta, you ain’t
                        supposed to have no gun. You ain’t… you been to the joint.”

                                          35
Case: 4:20-mj-00138-DDN Doc. #: 1-1 Filed: 05/21/20 Page: 36 of 47 PageID #: 40




               UF4092:         Right.

               Jones:          And, the crazy thing is, like, I’m saying it’s crazy, it’s like,
                               like, I can, I got, I, I, I got legal guns. You heard me? Like,
                               I’m not a felon. You know, I, I’m not a felon, you heard me?

               UM4092:         Right.

               […]

Based upon training, experience, and the content of the aforementioned call, available evidence

suggests that Jones’ mother – a convicted felon – maintains one or more firearms at subject

location #4. Jones also advised that he stores controlled substances (“shit”) at subject location

#4, and that his mother is aware of the same.

       G.      Subject Location #5

       58.     Your affiant hereby incorporates by reference the entirety of paragraphs 31 through

33 (inclusive), which describe a series of events occurring on April 28, 2020 and during which

Jones transported a quantity of narcotics to Graham at subject location #5.

       i.      May 3, 2020 – Call Sessions #1178, #1180, #1185, #1195

       59.     On May 3, 2020, at approximately 3:39 p.m., target telephone #4 placed an

outgoing call (Call Session #1178) to telephone number (314) 437-3047, a mobile telephone

utilized by Patrick. In light of the coded language, I have set out in parenthesis what investigators

believe to be the meaning of the language based upon my training and experience. During the

recorded conversation:

               […]

               Patrick:        Um, I was gonna' come through but I need to know if it's (quality of
                               fentanyl) like, better.

               Jones:         What's that, what's that uh.

                                                 36
Case: 4:20-mj-00138-DDN Doc. #: 1-1 Filed: 05/21/20 Page: 37 of 47 PageID #: 41




               Patrick:        No, it's not been. Like, before it was awesome, but it been.

               Jones:         You say what now?

               Patrick:        Before like, maybe like two (2) or three (3) times ago, it had been
                               awesome but up until then, it's just not right anymore.

               Jones:          Do, do uh, was that brown (heroin) okay?

               Patrick:        Um, yeah that was.

               Jones:          A'ight, well, he (Martez Murphy) just probably put too much on
                               that mother fucker (mixed too much adulterant with the fentanyl)
                               then.

               Patrick:        Alright, well when can I come through?

               Jones:          Let me call him (Martez Murphy) now, probably tell him to make
                               you some ones (1) (fifty (50) capsule baggies of fentanyl22) then.

               Patrick:        Alright, and then I want another one (1) (gram) of them brown ones.

               Jones:          Aight, aight.

               […]


Based upon training, experience, the content of the aforementioned call, and post-Miranda

admissions made by Patrick (as further detailed below), available evidence suggests that Patrick

was attempting to obtain fentanyl from Jones. Prior to doing so, however, Patrick wanted

assurance from Jones that the fentanyl was of better quality than the fentanyl she had previously

obtained from Jones. Jones informed Patrick that Martez Murphy must have added too much

adulterant to the fentanyl during the distribution preparation process. Patrick additionally informs



22
  Your affiant is aware of this exact amount through information obtained through the probable
cause traffic stop and arrest, as well as the subsequent interview of Patrick, as provided further in
this affidavit.
                                                 37
Case: 4:20-mj-00138-DDN Doc. #: 1-1 Filed: 05/21/20 Page: 38 of 47 PageID #: 42




Jones that she has been happy with the quality of the heroin which she has been obtaining from

Jones. Jones informs Patrick that he will contact Martez Murphy and request that Martez

Murphy prepare fentanyl and heroin for Patrick.

       60.      At approximately 8:48 p.m., target telephone #4 placed an outgoing call (Call

Session #1185) to telephone number (314) 437-3047, a mobile telephone utilized by Patrick. In

light of the coded language, I have set out in parenthesis what investigators believe to be the

meaning of the language based upon my training and experience.                During the recorded

conversation:

                […]

                Jones:       Long line of it. You about ready?

                Patrick:     Yup I’m ready, I was born ready.

                Jones:       Okay, I'm getting them (Patrick’s narcotics order), I'm getting them,
                             I'm fixing to go holla at him. Gimme like two, you said three (3) of
                             them (baggies of fifty capsules of fentanyl)?

                Patrick:     Um, well, with that other one (1) (gram of heroin), just give me two
                             (2) and the other one (1) (baggies of fentanyl capsules).

                Jones:       Aight, I’m a give you three (3) and that other one (1).

                Patrick:     Are you?

                Jones:       Yeah, you just worry about the other one (1), you whatchacallit,
                             cause I already got 'em done like that.

                Patrick:     Okay, well I'll see what I've got together.

                Jones:       Aight.

                Patrick:     Aight.

                Jones:       I'll call you when I leave out like in fifteen (15), twenty (20) minutes.

                                               38
Case: 4:20-mj-00138-DDN Doc. #: 1-1 Filed: 05/21/20 Page: 39 of 47 PageID #: 43




                 […]

Investigators believe based upon training, experience, and the instant investigation that Jones

informed Patrick that he (Jones) is having Martez Murphy prepare Patrick’s narcotics order.

Patrick informs Jones that she only wants two (2) baggies of fentanyl, and Jones informs her that

he (Jones) will make sure that she is provided with three (3) and the gram of heroin, and is only

requiring Patrick to pay for two (2) baggies of fentanyl and the gram of heroin. Jones then informs

Patrick that he will contact her in fifteen (15) to twenty (20) minutes, when he departs subject

location #123.

       61.        At approximately 9:17 p.m., investigators observed a dark grey Dodge Ram,

known to investigators to have been recently rented and driven by Jones, as well as two (2)

additional vehicles, arrive at, and park in front of, subject location #3. Upon arrival, investigators

observed Jones and two (2) additional unknown individuals exit their respective vehicles.

Investigators observed Jones walk towards the entrance of subject location #3.

       62.       At approximately 9:26, p.m., investigators observed the Dodge Ram depart from

subject location #3.24 Based upon training and experience, as well as the instant investigation;

investigators believe that Jones obtained approximately one (1) gram of heroin from within

subject location #3.

       63.       At approximately 9:46 p.m., investigators observed the Dodge Ram arrive at, and

park in the parking lot adjacent to, subject location #2. Investigators observed a black male




23
   Through physical surveillance, as well as court-authorized GPS information emitted from
target telephone #4, investigators are aware that Jones was at subject location #1 at the time of
Call Session #1185.
24
   A review of court-authorized GPS information emitted from target telephone #4 identified
Jones as being in the location of subject location #3 during the aforementioned time period.
                                                 39
Case: 4:20-mj-00138-DDN Doc. #: 1-1 Filed: 05/21/20 Page: 40 of 47 PageID #: 44




wearing a black hooded sweatshirt (believed to be Martez Murphy) exit the common door of the

apartment building in which subject location #2 is located, and walk towards Dodge Ram

occupied by Jones.

       64.      At approximately 9:50 p.m., investigators observed Martez Murphy walk away

from the Dodge Ram and reenter the common door for the apartment building in which subject

location #2 is located. The Dodge Ram then departed the parking lot adjacent to subject location

#2. Based upon training and experience, as well as the instant investigation; investigators believe

that Jones obtained approximately 150 capsules of fentanyl from Martez Murphy, which Martez

Murphy prepared inside of subject location #2.

       65.        At approximately 9:35 p.m., target telephone #4 received an incoming call (Call

Session #1195) from telephone number (314) 267-0816, a mobile telephone utilized by Graham.

In light of the coded language, I have set out in parenthesis what investigators believe to be the

meaning of the language based upon my training and experience.              During the recorded

conversation:

                […]

                Jones:        Where you at, at the spot (subject location #525)?

                Graham:       Yeah.

                Jones:        Man, aight.

                Graham:       What happened?

                Jones:        Man, I’m fixing to grab these, pay, and I’m a let you know when
                              I’m pulling off.




25
  Through information gleaned throughout the interceptions of target telephone #1, target
telephone #4, and target telephone #5; investigators are aware that when referencing Graham’s
“spot,” Jones is referencing Graham’s primary residence, subject location #5.
                                                40
Case: 4:20-mj-00138-DDN Doc. #: 1-1 Filed: 05/21/20 Page: 41 of 47 PageID #: 45




               Graham:         Aight.

               Jones:          From your spot?

               Graham:         Okay, you outside?

               Jones:          Naw I'm fixing to grab “Tez” (Martez Murphy). I mean get these
                               things (narcotics) from “Tez.” Actually I gotta' go back to my house
                               (subject location #1) to get my lawnmower and weed eater, man.

               Graham:         Aw, man.

               Jones:          Oh, well. I'm finna go on “Tez” now, they talking about, come on.

Investigators believe based upon training, experience, and the instant investigation that Jones

contacts Graham to determine whether or not Graham is at subject location #5, Graham

confirms that he is at subject location #5. Jones then informs Graham that he (Jones) is traveling

to subject location #2 to obtain Patrick’s narcotics order from Martez Murphy before

transporting the aforementioned narcotics to Graham at subject location #5.

       66.     At approximately 10:08 p.m., investigators observed Patrick exiting an apartment

located at 3 Bruce Drive, in Florissant, Missouri, and get into the driver's seat of a blue Chevrolet

Impala. Upon entering the aforementioned vehicle, investigators observed the Impala depart 3

Bruce Drive and ultimately travel eastbound on Interstate-270. At this point, investigators initiated

roving surveillance of the blue Impala as it continued to travel eastbound on Interstate-270 and

eventually exit at New Halls Ferry Road. Upon exiting on New Halls Ferry Road, investigators

observed the Impala continue traveling towards subject location #5, in Black Jack, Missouri

       67.     At approximately 10:22 p.m., investigators observed the Chevrolet Impala turn

onto Rolling Hills Drive, the street on which subject location #5 is located. When investigators

observed the aforementioned vehicle pull up next to a white Chevrolet Tahoe, already parked on

Rolling Hills Drive, with the driver’s side windows of the respective vehicles facing each other.


                                                 41
Case: 4:20-mj-00138-DDN Doc. #: 1-1 Filed: 05/21/20 Page: 42 of 47 PageID #: 46




Investigators observed Patrick converse with the driver of the aforementioned vehicle, later

identified as Arie Graham26; but due the lack of light in the immediate area, were unable to

observe any hand-to-hand transaction.

       68.     At approximately 10:23 p.m., investigators observed both vehicles depart from

Rolling Hills Drive, and maintained roving surveillance of the Chevrolet Impala as it traveled

toward Interstate-270.    Additionally, upon traveling past subject location #5, following

Graham’s departure from the meeting, investigators observed the white Chevrolet Tahoe parked

in the driveway of subject location #5.

       69.     Shortly after Patrick departed from her meeting with Graham, the St. Louis County

Police Department conducted a traffic stop of Patrick’s vehicle. Patrick was eventually asked to

exit the vehicle and provided consent to a search of her person. During the aforementioned search,

officers discovered multiple baggies containing approximately 170 capsules of fentanyl, one (1)

gram of heroin, one (1) gram of ice-methamphetamine, thirty (30) MDMA pills, and five (5)

Benzodiazepine secreted in Patrick’s underwear. Patrick was placed under arrest.

       70.     Patrick was advised of her Miranda rights, which she waived. During an interview,

Patrick admitted that she used both heroin and fentanyl. She identified Jones as her primary

fentanyl and heroin source of supply for the past four (4) to five (5) months. Patrick informed

investigators that Jones provides her with fifty (50) capsule quantities of fentanyl at a price of

$100 USC per fifty (50) capsule quantity. According to Patrick she typically purchases between

one (1) and three (3) packs of capsules from Jones, at a time. Patrick estimated that she has




 As referenced later in this affidavit, during an interview subsequent to her (Patrick’s) arrest,
26

Patrick identified a photograph of Graham, and informed investigators that she (Patrick)
obtained 150 capsules of fentanyl and approximately one (1) gram of heroin, upon meeting with
Graham.
                                               42
Case: 4:20-mj-00138-DDN Doc. #: 1-1 Filed: 05/21/20 Page: 43 of 47 PageID #: 47




purchased an average of two (2) packs of fentanyl capsules, from Jones, twice per week, for the

past four (4) to five (5) months. Patrick informed investigations she purchased the three (3)

baggies containing white fentanyl capsules and the gram of heroin in her possession at the time of

her arrest from an associate of Jones (Graham). Patrick additionally provided investigators with

a telephone number of (314) 489-2318 for Jones and a telephone number of (314) 267-0816 for

Graham. Patrick stated that she had been in telephone contact with Graham, prior to obtaining

fentanyl and heroin from him (Graham), as directed by Jones27.

       71.     Following Patrick’s arrest on May 3, 2020, she agreed to cooperate with

investigators and conduct controlled purchases of narcotics from Jones. However, on May 6,

2020, investigators intercepted a conversation over target telephone #4, during which Patrick

informed Jones of her (Patrick’s) arrest.     Patrick advised Jones that during the interview

subsequent to her arrest, she learned that both Jones and Graham were both active targets of law

enforcement. Following this conversation with Patrick, Jones discontinued his use of target

telephone #4, and he (Jones) and Graham stopped communicating with Patrick.

       H.      Training and Experience of the Investigative Team

       72.     As part of my experience and training as a DEA Special Agent and that of officers

and agents of the investigating team, we have accumulated information and training in the area of

narcotics crimes, including narcotics-based economic crime. I have had extensive experience, as

have other members of the investigating team in debriefing defendants, witnesses, informants, and

others who have experience in gathering, spending, converting, transporting, distributing and



27
  During the monitoring of target telephone #1 and target telephone #4, investigators intercepted
numerous instances during which Jones directed Graham to provide narcotics to Patrick, if
Jones was not physically available to provide the requested narcotics. Investigators additionally
intercepted numerous telephone calls during which Graham discussed receiving phone calls
from, and placing phone calls to, Patrick, with Jones.
                                               43
Case: 4:20-mj-00138-DDN Doc. #: 1-1 Filed: 05/21/20 Page: 44 of 47 PageID #: 48




concealing proceeds of narcotics trafficking.         In this regard, I and other members of the

investigative team have participated in investigations which have linked the relationship of drug

traffickers through business documents and drug records kept by conspirators. I, and members of

the investigative team, have received training regarding customs and practices of drug

conspiracies, which involve significant amounts of currency.

          73.   Based upon the investigating team's experience and our participation in other past

and pending investigations involving cocaine, heroin, and marijuana, I know:

                (a)    That drug traffickers very often place assets in names other than their own

to avoid detection of these assets by investigating government agencies;

                (b)    That even though these assets are in other persons' names, the drug dealers

continue to use these assets and exercise dominion and control over them;

                (c)    That large scale narcotics traffickers commonly must maintain on hand

large amounts of United States currency in order to maintain and finance their ongoing narcotics

business and often keep said currency in a residence under their control;

                (d)    That drug traffickers often maintain books, records, receipts, notes, ledgers,

airline tickets, money orders and other papers relating to the transportation, ordering, sale, and

distribution of controlled substances; that when drug traffickers distribute their narcotics to their

clients, the aforementioned books, records, receipts, notes, ledgers, etc. are frequently maintained

in traffickers' residences where drug traffickers have access to them;

                (e)    That it is common for large scale dealers to secrete contraband, proceeds of

drug sales and records of drug transactions in a residence directly related to them among other

places;




                                                 44
Case: 4:20-mj-00138-DDN Doc. #: 1-1 Filed: 05/21/20 Page: 45 of 47 PageID #: 49




                 (f)    That persons involved in large scale drug trafficking often conceal in

residences large amounts of currency, financial instruments, precious metals, jewelry, and other

items of value and/or proceeds of drug transactions; and evidence of financial transactions relating

to obtaining, transferring, secreting or spending of large sums of money made from engaging in

narcotics trafficking activities;

                 (g)    That when drug traffickers amass large proceeds from the sale of drugs,

often the drug traffickers attempt to legitimize these profits. To accomplish these goals, drug

traffickers utilize means, including but not limited to, foreign and domestic banks and their

attendant services, securities, cashier's checks, money drafts, letters of credit, brokerage houses,

real estate, shell corporations, and business fronts;

                 (h)    That heroin and many other controlled substances are not commonly

manufactured within the United States and the State of Missouri. It is common for narcotics

traffickers to travel to major distribution centers, such as Los Angeles, California, Houston, Texas,

Atlanta, Georgia and Chicago, Illinois to purchase narcotics and/or to arrange for its distribution

elsewhere in the United States. After purchasing the narcotics, these narcotics traffickers will

transport, or cause to be transported, narcotics to the areas in which they will distribute the

narcotics. The methods of transportation they use includes but are not limited to, commercial

airlines, private airlines, rental automobiles, private automobiles, and government and contract

mail carriers;

                 (i)    That drug traffickers commonly maintain on their persons and in their

residences, addresses or telephone numbers in books or papers which reflect names, addresses,

and/or telephone numbers for their associates in the trafficking organization.




                                                  45
Case: 4:20-mj-00138-DDN Doc. #: 1-1 Filed: 05/21/20 Page: 46 of 47 PageID #: 50




                (j)    That narcotics traffickers usually keep near at hand paraphernalia for

packaging, cutting, weighing and the distribution of narcotics. These paraphernalia include, but

are not limited to scales, plastic bags, and cutting agents.

               (k)     That I am aware that the Courts have recognized that unexplained wealth is

probative evidence of crimes motivated by greed, in particular, trafficking in controlled substances.

               (l)     I am aware that drug traffickers often possess and use firearms and

ammunition as a tool of the drug trade, and that they often store firearms and ammunition at

residences or buildings under their control.

III.   CONCLUSION

       74.     Based upon the preceding information, I believe Jones, Graham, Mark Murphy,

Martez Murphy, and others are distributing controlled substances in violation of Title 21, United

States Code, Sections 841(a)(1) and 846 (the “target offenses”). I further believe that Jones resides

at subject location #1 and utilizes the subject locations #1, #2, #3, #4, and #5 as stash houses to

store firearms and/or firearm ammunition, along with, narcotics and/or proceeds. Accordingly,

my team and I believe that firearms, firearm ammunition, controlled substances, drug proceeds,

and/or documents evidencing participation in drug trafficking and the laundering of drug proceeds

will be found at the subject locations #1, #2, #3, #4, and #5.

       V.      REQUEST FOR SEALING

       75.     In view of the ongoing nature of the investigation, and the risk of harm to

informants, cooperating witnesses, to agents, and to the investigation, which would exist should




                                                  46
Case: 4:20-mj-00138-DDN Doc. #: 1-1 Filed: 05/21/20 Page: 47 of 47 PageID #: 51




                                             21st

                                            /s/ David D. Noce




                                                    Scanned with CamScanner
